ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING

Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1(a)(2), files a Notice of Guilty Finding and Request for Suspension, requesting that the respondent, Floyd Andrew Fernandes, be immediately suspended from the practice of law in’ this state pending further order of this Court or final resolution of any resulting disciplinary action due to his being found guilty of a crime punishable as a felony.
And this Court, being duly advised, now finds that the respondent has been found guilty of a crime punishable as a felony, to wit: on August 24, 2000, the respondent was found guilty of one count of Bribery, seven counts of Honest Services Fraud, and one count of Conspiracy, all felonies under the laws of the United States. Accordingly, we find that the Commission’s request for suspension of the respondent from the practice of law in this state upon notice of guilty finding should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Floyd Andrew Fernandes, is hereby suspended from the practice of *1150law in this state, effective immediately, until further order of this Court or final determination of any resulting disciplinary proceedings.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis. Disc.R. 23(3)(d).
All Justices concur.